Title: Enclosure: Table of Vice-Presidential Absences, 29 December 1799
From: Jefferson, Thomas
To: 



 
 
 
 
 
 
 1792. March 1. the act was passed which, on the death of the President and Vice President, devolves the government on the Presidt pro tem. of the Senate

Beginng of Session. End of do.
Absences at the beginning of the session
days
Absences at the close of the session.
days
acts passd
acts signd by VP


1791.
 Oct. 24.
 –
 1792.
 May 8.


the V.P. absent from Apr. 18. to May 8. inclus.
  21
  44
  24


1792.
 Nov. 5.
 –
 1793.
 Mar. 2.
the V.P. absent from Nov. 5. to Dec. 4. inclus.
30
Mar. 1. & Mar. 2.
   2
  31
  20


1793.
 Dec. 2.
 –
 1794.
 June 9.


May 31. to June 9. inclus.
  10
  65
  37


1794.
 Nov. 3.
 –
 1795.
 Mar. 3
from Nov. 3. to Nov. 9. inclus.
  7
Feb. 20. to Mar. 3.
  12
  53
  27


1795.
 Dec. 7.
 –
 1796.
 June 1.
from Dec. 7. to Dec. 8.
  2
May 6. to June 1.
  27
  54
  23


1796.
 Dec. 5.
 –
 1797.
 Mar. 3.


Feb. 16. to Mar. 3.
  16
  28
   2






  88
275
133


1797.
 May 15
 –
 
 July 10.


July 6. to July 10. inclus.
   5
  17
  10


 
Nov. 13.
 –
 1798
 July 16.
from Nov. 13. to Dec. 12. inclus.
30
June 27. to July 16.
  20
  89
  60


1798.
 Dec. 3.
 –
 1799.
 Mar. 3.
Dec. 3. to Dec. 26.
24
Mar. 1. to Mar. 3.
   3
  48
  22


1799.
 Dec. 2.
 –
 
 
Dec. 2. to Dec. 29.
28

154
  92







  28.




